The proceeding supplementary to execution is of an equitable character. It takes the place of the creditor's bill as formerly used in Chancery, and is conducted upon equitable principles. The judge before whom it is pending should not permit it to be used for the purpose of oppression, or to subvert the policy or defeat the spirit of the law. Hence I am quite clear that the judge did not err in ordering the receiver to relinquish the judgment recovered by the respondent for his exempt property. Suppose the plaintiff had commenced a suit in equity, in the nature of a creditor's bill, to reach this judgment, and a judge sitting in the equity court had decided that the plaintiff could not reach or have *Page 192 
the proceeds of the judgment, for the reason that it was recovered for exempt property, and that the exemption of the statute should follow, and upon equitable principles attach to it, would any court of review feel called upon to reverse his decision? On the contrary, a decision appropriating the judgment to the pursuing creditor could not be upheld. Equity would not tolerate such manifest injustice and oppression, or that the spirit and policy of the law should be thus subverted.
The order should therefore be affirmed, with costs.